DETAILED ACTION
	This Office action is based on the amendments filed December 17, 2021 for application 16/875,853.  Claims 1, 2, 16, 19, and 20 have been amended, claims 7 and 22 have been cancelled, and claim 35 is newly presented; claims 1-6, 8-21, and 23-35 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “oval aperture” as recited in claim 34 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-21, and 23-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claims 1, 16, and 19 have each been amended to recite that a long axis of an ear aperture is angled between 0° and 20° relative to a vertical axis; however, this limitation is not clearly supported by the original disclosure.  As best can be understood from the specification, an ear aperture defines an axis that in angled from a vertical axis between 1° and 90° (¶ 0008, 0015, & 0039), but there is no express teaching regarding the more narrow range between 0° and 20°.  Further, although Fig. 2B illustrates that the long axis of the ear apertures are angled 
Claims 2-6, 8-15, 17, 18, 20, 21, and 23-35 are included in the rejection under 35 U.S.C. 112(a) for depending from rejected claims 1, 16, or 19.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-21, and 23-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 19 each recite the limitation “relative to a vertical axis”; however, since claims 1, 16, and 19 each previously recite the limitation “a central vertical axis”, it is unclear if the limitation “a vertical axis” is intended to refer to the same central vertical axis or introduce another vertical axis distinct from the central vertical axis.  For examination purposes, the limitation “relative to a vertical axis” will be interpreted as “relative to the central vertical axis” such that the limitation clearly refers to the same previously recited vertical axis.
Claim 19 recites the limitation “the left or right ear aperture of the outer set of ear apertures or the inner set of ear apertures”; however, there is insufficient antecedent basis for “ear aperture” or “ear apertures”.  For examination purposes, the above limitation will be interpreted as “the left or right aperture of the outer set of apertures or the inner set of apertures”.
Claim 28 recites the limitation “the left or right of the outer pair of ear apertures or the inner pair or ear apertures defines a long axis”; however, since claim 1 previously recites the limitation “a long axis of the left or right ear aperture of the outer pair of ear apertures or the inner pair of ear apertures”, it is unclear if claim 28 is referring to the same “long axis” recited claim 1 or defining a different long axis.  For examination purposes, claim 28 will be interpreted to refer to the same “long axis” previously recited in claim 1.
Claim 30 recites the limitations “the inner set of ear apertures” and “the outer set of ear apertures”; however, there is insufficient antecedent basis for “ear apertures”.  For examination purposes, the above limitations will be interpreted as “the inner set of apertures” and “the outer set of apertures”.
Claims 2-6, 8-15, 17, 18, 20, 21, 23-27, 29, and 31-35 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claims 1, 16, or 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-19, 25-28, 31, 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuei (US 2015/0173436), in view of Williams (US 5,388,592), and in further view of Kang (KR 20200000394).
Regarding claim 1, Tsuei discloses an adjustable face mask (face mask 20) comprising a body (face mask 20) including one or more panels of material (elastic sheet 22, filtering web 24), the body (20) having a front surface (outer surface 40 and outer surface of filtering web 24 where bonded over the outer surface 40 of the elastic sheet 22), a rear surface (inner surface 42), a top edge (upper edge 72), a right edge (side edge 74), a bottom edge (lower edge 70), and a left edge (side edge 76), the body (20) defining a bilateral symmetry extending from a central vertical axis (centerline C) and configured for covering a nose or mouth portion of a user (Fig. 8A), and an outer pair of ear apertures (apertures 60, 62) including a left outer ear aperture (60) disposed proximate the left edge (76) and a right outer ear aperture (62) disposed proximate the right edge (74) (Figs. 1-4; ¶ 0035-0038).
However, Tsuei fails to teach an inner pair of ear apertures including a left inner ear aperture disposed between the central vertical axis (C) and the left outer ear aperture (60) and a right inner ear aperture disposed between the central vertical axis (C) and the right outer ear aperture (62).
Williams discloses an adjustable face mask (mask 10) comprising a body (mask 10) including one or more panels of material (film material), the body (10) defining a bilateral symmetry extending from a central vertical axis (axis 12) and configured for covering a nose (with first portion 14) or mouth portion (with second portion 16) of a user, an outer pair of ear apertures (ear slots 18) including a left outer ear aperture disposed proximate a left edge and a right outer ear aperture disposed proximate a right edge, and an inner pair of ear apertures (ear slots 18) including a left inner ear aperture disposed between the central vertical axis (12) and the left outer ear aperture and a right inner ear aperture disposed between the central vertical axis (12) and the right outer ear aperture (Fig. 1; column 4, lines 3-54).

However, the combination of Tsuei and Williams fails to teach that a long axis of the left or right ear aperture of the outer pair of ear apertures or the inner pair of ear apertures is angled such that a top-most edge of the left or right ear aperture of the outer pair of ear apertures or the inner pair of ear apertures is disposed closer to the central vertical axis than a bottom-most edge of the left or right ear aperture.
Kang discloses a face mask (face mask 10) comprising a body (man body 20) and a pair of ear apertures (earring portions 30), wherein a long axis of a left or right ear aperture of the pair of ear apertures (30) is angled relative to a central vertical axis such that a top-most edge of the left or right ear aperture if disposed closer to the central vertical axis than a bottom-most edge of the left or right ear aperture (see annotated figure of Kang below).

    PNG
    media_image1.png
    322
    442
    media_image1.png
    Greyscale

Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to modify the face mask taught by the combination of Tsuei and Williams such that a long axis of the left or right ear aperture of the outer pair of ear apertures or the inner pair of ear apertures is angled such that a top-most edge of the left or right ear aperture of the outer pair of ear apertures or the inner pair of ear apertures is disposed closer to the central vertical axis than a bottom-most edge of the left or right ear aperture as taught by Kang for the purpose of forming ear apertures suitable for receiving a user’s ear therethrough.  Further, Applicant has not disclosed that the angled ear apertures (such as those illustrated in Fig. 2B) solve any stated problem or are anything more than one of numerous shapes or configurations (such as the vertical ear apertures illustrated in Fig. 1B) a person of ordinary skill in the art would find obvious for the purpose of providing a forming ear apertures in a face mask.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Although the combination of Tsuei / Williams / Kang fails to expressly teach that the long axis of the left or right ear aperture is angled between 0° and 20° relative to the central vertical axis, it would have been obvious to one having ordinary skill in the art to construct the ear apertures of the face mask taught by the combination of Tsuei / Williams / Kang to be angled In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, the combination Tsuei / Williams / Kang discloses the invention substantially as claimed, as described above, and Williams further discloses that the ear apertures (18) of the outer pair of ear apertures and the inner pair of ear apertures are each formed as a long narrow cut to form a slit and extends from a front surface to the rear surface of the mask (10) (Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the face mask taught by the combination of Tsuei / Williams / Kang such that the ear apertures of the outer pair of ear apertures and the inner pair of ear apertures are each formed as a long narrow cut to form a slit and extends from a front surface to the rear surface of the mask as further taught by Williams for the purpose of compactly forming multiple ear apertures on either side of the face mask.
Regarding claim 9, the combination Tsuei / Williams / Kang discloses the invention substantially as claimed, as described above, and Tsuei further discloses that the one or more panels of material (22, 24) includes one of antimicrobial properties, moisture absorbent properties, moisture wicking properties, or water repellent properties (¶ 0053, 0060, & 0062).
Regarding claim 10, the combination Tsuei / Williams / Kang discloses the invention substantially as claimed, as described above, and Tsuei further discloses that the one or more panels of material (22, 24) includes one of an organic material, a synthetic material, a woven material, a non-woven material, a “Jersey-Knit” style material, cotton, cotton-blend, wool, wool-blend, nylon, polymer, polyester, polyester-blend, polyethylene terephthalate (PET), rubber, silicone, elastomer, or a “fleece” material (¶ 0043 & 0049-0051).
Regarding claims 11 and 12, the combination Tsuei / Williams / Kang discloses the invention substantially as claimed, as described above, and Tsuei further discloses that the one or more panels of material (22, 24) includes a resilient material configured to maintain a shape of the body, wherein the resilient material includes one of silicone or textile hardener (¶ 0062).
Regarding claims 13 and 14, the combination Tsuei / Williams / Kang discloses the invention substantially as claimed, as described above, and Tsuei further discloses that the body (20) further includes a coating, wherein the coating includes one or antimicrobial properties, moisture absorbent properties, moisture wicking properties, water repellent properties, or textile hardener properties (¶ 0053, 0060, & 0062).
Regarding claim 15, the combination Tsuei / Williams / Kang discloses the invention substantially as claimed, as described above, and Tsuei further discloses that the body (20) includes a first panel of material (filtering web 24) defining the front surface (outer surface of filtering web 24 where bonded to outer surface 40 of elastic sheet 22) and a second panel of material (elastic sheet 22) defining the rear surface (42) (Fig. 3; ¶ 0035-0036 & 0063).
Regarding claim 16, Tsuei discloses a method of wearing a face mask (face mask 20) comprising providing a body (face mask 20) including one or more panels of material (elastic sheet 22, filtering web 24), the body (20) having a front surface (outer surface 40 and outer surface of filtering web 24 where bonded over the outer surface 40 of the elastic sheet 22), a rear surface (inner surface 42), a top edge (upper edge 72), a right edge (side edge 74), a bottom edge (lower edge 70), and a left edge (side edge 76), the body (20) defining a bilateral symmetry extending from a central vertical axis (centerline C), and an outer pair of ear apertures (apertures 60, 62) including a left outer ear aperture (60) disposed proximate the left edge (76) and a right outer ear aperture (62) disposed proximate the right edge (74), guiding a left ear through the left outer ear aperture, guiding a right ear through the right outer ear aperture, an securing the face mask (20) over a nose and mouth area of a user (Figs. 1-4 & 8A; ¶ 0035-0038 & 0065).

Williams discloses a face mask (mask 10) comprising a body (mask 10) including one or more panels of material (film material), the body (10) defining a bilateral symmetry extending from a central vertical axis (axis 12), an outer pair of ear apertures (ear slots 18) including a left outer ear aperture disposed proximate a left edge and a right outer ear aperture disposed proximate a right edge, and an inner pair of ear apertures (ear slots 18) including a left inner ear aperture disposed between the central vertical axis (12) and the left outer ear aperture and a right inner ear aperture disposed between the central vertical axis (12) and the right outer ear aperture, wherein a user’s left ear can be guided through one of the left outer ear aperture or the left inner ear aperture and the user’s right ear car be guided through one of the right outer ear aperture or the right inner ear aperture (Fig. 1; column 4, lines 3-54).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the face mask of the method taught by Tsuei to include an inner pair of ear apertures including a left inner ear aperture disposed between the central vertical axis and the left outer ear aperture and a right inner ear aperture disposed between the central vertical axis and the right outer ear aperture as taught by Williams for the purpose of enabling the face mask to be secured to a wearer’s face with the most comfortably and securely fitting of the sets of ear apertures depending on the size of the wearer’s head.
However, the combination of Tsuei and Williams fails to teach that a long axis of the left or right ear aperture of the outer pair of ear apertures or the inner pair of ear apertures is angled such that a top-most edge of the left or right ear aperture of the outer pair of ear apertures or the inner pair of ear apertures is disposed closer to the central vertical axis than a bottom-most edge of the left or right ear aperture.


    PNG
    media_image1.png
    322
    442
    media_image1.png
    Greyscale

Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to modify the face mask of the method taught by the combination of Tsuei and Williams such that a long axis of the left or right ear aperture of the outer pair of ear apertures or the inner pair of ear apertures is angled such that a top-most edge of the left or right ear aperture of the outer pair of ear apertures or the inner pair of ear apertures is disposed closer to the central vertical axis than a bottom-most edge of the left or right ear aperture as taught by Kang for the purpose of forming ear apertures suitable for receiving a user’s ear therethrough.  Further, Applicant has not disclosed that the angled ear apertures (such as those illustrated in Fig. 2B) solve any stated problem or are anything more than one of numerous shapes or configurations (such as the vertical ear apertures illustrated in Fig. 1B) a person of ordinary skill in the art would find obvious for the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Although the combination of Tsuei / Williams / Kang fails to expressly teach that the long axis of the left or right ear aperture is angled between 0° and 20° relative to the central vertical axis, it would have been obvious to one having ordinary skill in the art to construct the ear apertures of the face mask taught by the combination of Tsuei / Williams / Kang to be angled between 0° and 20° relative to the central vertical axis since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 17, the combination of Tsuei / Williams / Kang discloses the method substantially as claimed, as described above, and Tsuei further discloses adjusting the top edge (72) of the body (20) across a bridge of a nose of the user and adjusting the bottom edge (7) of the body (20) across a chin of the user (Fig. 8A; ¶ 0065).
Regarding claim 18, the combination of Tsuei / Williams / Kang discloses the method substantially as claimed, as described above, and Tsuei further discloses shaping a nose piece (using formable nose piece 222) across a bridge of a nose of the user, the nose piece extending from the top edge of the body (Fig. 11; ¶ 0069).  Therefore, it would have been obvious to one having ordinary skill in the art, to modify the method taught by the combination of Tsuei / Williams / Kang to include shaping a nose piece across a bridge of a nose of the user as further taught by Tsuei for the purpose of adapted the face mask to fit the contour of the wearer’s nose.
Regarding claim 19, Tsuei discloses a method of manufacturing a face mask (face mask 20) comprising forming a body (face mask 20) configured for covering a nose or mouth portion of a user and including one or more panels of material (elastic sheet 22, filtering web 24), the body (20) having a front surface (outer surface 40 and outer surface of filtering web 24 where bonded over the outer surface 40 of the elastic sheet 22), a rear surface (inner surface 42), a 
However, Tsuei fails to teach an inner set of apertures including a left inner aperture disposed between the central vertical axis (C) and the left outer aperture (60) and a right inner aperture disposed between the central vertical axis (C) and the right outer aperture (62).
Williams discloses a face mask (mask 10) comprising a body (mask 10) including one or more panels of material (film material), the body (10) defining a bilateral symmetry extending from a central vertical axis (axis 12), an outer set of apertures (ear slots 18) including a left outer aperture disposed proximate a left edge and a right outer aperture disposed proximate a right edge, and an inner set of apertures (ear slots 18) including a left inner aperture disposed between the central vertical axis (12) and the left outer aperture and a right inner aperture disposed between the central vertical axis (12) and the right outer aperture (Fig. 1; column 4, lines 3-54).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the face mask of the method taught by Tsuei to include an inner set of apertures including a left inner aperture disposed between the central vertical axis and the left outer aperture and a right inner aperture disposed between the central vertical axis and the right outer aperture as taught by Williams for the purpose of enabling the face mask to be secured to a wearer’s face with the most comfortably and securely fitting of the sets of ear apertures depending on the size of the wearer’s head.
However, the combination of Tsuei and Williams fails to teach that a long axis of the left or right aperture of the outer set of apertures or the inner set of apertures is angled such that a top-most edge of the left or right aperture of the outer set of apertures or the inner set of 
Kang discloses a face mask (face mask 10) comprising a body (man body 20) and a set of apertures (earring portions 30), wherein a long axis of a left or right aperture of the set of apertures (30) is angled relative to a central vertical axis such that a top-most edge of the left or right aperture if disposed closer to the central vertical axis than a bottom-most edge of the left or right aperture (see annotated figure of Kang below).

    PNG
    media_image1.png
    322
    442
    media_image1.png
    Greyscale

Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to modify the face mask of the method taught by the combination of Tsuei and Williams such that a long axis of the left or right aperture of the outer set of apertures or the inner set of apertures is angled such that a top-most edge of the left or right aperture of the outer set of apertures or the inner set of apertures is disposed closer to the central vertical axis than a bottom-most edge of the left or right aperture as taught by Kang for the purpose of forming apertures suitable for receiving a user’s ear therethrough.  Further, Applicant has not disclosed that the angled ear apertures (such as those illustrated in Fig. 2B) solve any stated problem or are anything more than one of numerous In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Although the combination of Tsuei / Williams / Kang fails to expressly teach that the long axis of the left or right aperture is angled between 0° and 20° relative to the central vertical axis, it would have been obvious to one having ordinary skill in the art to construct the apertures of the face mask taught by the combination of Tsuei / Williams / Kang to be angled between 0° and 20° relative to the central vertical axis since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 25, the combination Tsuei / Williams / Kang discloses the method substantially as claimed, as described above, and Tsuei further discloses that a first material of the one or more panels of material (22, 24) includes one of antimicrobial properties, moisture absorbent properties, moisture wicking properties, or water repellent properties (¶ 0053, 0060, & 0062).
Regarding claim 26, the combination Tsuei / Williams / Kang discloses the method substantially as claimed, as described above, and Tsuei further discloses that a first material of the one or more panels of material (22, 24) includes one of an organic material, a synthetic material, a woven material, a non-woven material, cotton, wool, nylon, polymer, rubber, silicone, elastomer, or a fleece material (¶ 0043 & 0049-0051).
Regarding claim 27, the combination Tsuei / Williams / Kang discloses the method substantially as claimed, as described above, and Tsuei further discloses that the face mask (20) is cut from a single piece of material (¶ 0072-0073).
Regarding claim 28, the combination Tsuei / Williams / Kang discloses the invention substantially as claimed, as described above, wherein a short axis of the left or right ear 
Regarding claims 31 and 32, the combination Tsuei / Williams / Kang discloses the invention and method substantially as claimed, as described above, wherein an inner-most edge of the left or right ear aperture of the outer pair of ear apertures is disposed outward of an outer-most edge of the left or right ear aperture of the inner pair of ear apertures relative to the central vertical axis as taught by Williams in the face mask taught by the combination Tsuei / Williams / Kang as described above.
Regarding claim 34, the combination Tsuei / Williams / Kang discloses the invention substantially as claimed, as described above, and Tsuei further discloses that the ear apertures (60, 62) includes an oval aperture and extends from the front surface (40) to the rear surface (42) (Figs. 1-2).
Regarding claim 35, the combination Tsuei / Williams / Kang discloses the method substantially as claimed, as described above, and Williams further discloses that an ear aperture (18) of one of the outer pair of ear apertures or the inner pair of ear apertures is formed as a long narrow cut to form a slit (Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the face mask of the method taught by the combination of Tsuei / Williams / Kang such that an ear aperture of one of the outer pair of ear apertures or the inner pair of ear apertures is formed as a long narrow cut to form a slit as further taught by Williams for the purpose of compactly forming multiple ear apertures on either side of the face mask.

Claims 3, 8, 20, 21, 29, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuei, in view of Williams, in further view of Kang as applied to claims 1, 2, 16, and 19 above, and in even further view of Yamashita (JP 2011-115463).
Regarding claim 3, the combination of Tsuei / Williams / Kang discloses the invention substantially as claimed, as described above, but fails to expressly teach that the slit defines a vertical height of between 1.75 in. and 2 in.
Yamashita discloses a face mask (sanitary mask 1) comprising a body (cover portion 2 + engaging strip 3) and outer and inner pairs of ear apertures (ear out holes 10) each formed as a long narrow cut to form a slit, wherein the slit defines a vertical height (L3) of between 1.75 in. and 2 in. (50 mm = 1.9685 in.) (Figs. 1-4; ¶ 0021 of English translation provided on October 1, 2021).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the ear apertures of the face mask taught by the combination of Tsuei / Williams / Kang to define a vertical height of between 1.75 in. and 2 in. as taught by Yamashita for the purpose of providing ear apertures of sufficient size to receive a user’s ears.  It is noted that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claims 8 and 29, the combination of Tsuei / Williams / Kang discloses the invention and method substantially as claimed, as described above, but fails to teach that the inner pair of ear apertures is disposed vertically lower on the body relative to the outer pair of ear apertures.
Yamashita discloses a face mask (sanitary mask 1) comprising a body (cover portion 2 + engaging strip 3) and outer and inner pairs of ear apertures (ear out holes 10), wherein the inner pair of ear apertures is disposed vertically lower on the body relative to the outer pair of ear apertures (Figs. 1-4).

Regarding claim 20, the combination Tsuei / Williams / Kang discloses the method substantially as claimed, as described above, and Williams further discloses that an aperture (18) of the outer set of apertures or the inner set of apertures defines a slit formed as a long narrow cut (10) (Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the face mask of the method taught by the combination of Tsuei / Williams / Kang such that an apertures of the outer set of apertures or the inner set of apertures define a slit formed as a long narrow cut as further taught by Williams for the purpose of compactly forming multiple apertures on either side of the face mask.
However, the combination of Tsuei / Williams / Kang fails to expressly teach that the slit extends between 1.75 in. and 2 in.
Yamashita discloses a face mask (sanitary mask 1) comprising a body (cover portion 2 + engaging strip 3) and outer and inner sets of apertures (ear out holes 10) each defining a slit formed as a long narrow cut extending between 1.75 in. and 2 in. (50 mm = 1.9685 in.) (Figs. 1-4; ¶ 0021 of English translation provided on October 1, 2021).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the apertures of the face mask taught by the combination of Tsuei / Williams / Kang to extend between 1.75 in. and 2 in. as taught by Yamashita for the purpose of providing apertures of sufficient size to receive a user’s ears.  It is In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 21, the long axis of the left or right the aperture of the outer set of apertures or the inner set of apertures of the face mask disclosed by the combination of Tsuei / Williams / Kang is angled relative to the central vertical axis as noted above with respect to claim 19 such that an axis of the slit will also extend at an angle relative to the central vertical axis.
Regarding claim 30, the combination of Tsuei / Williams / Kang / Yamashita discloses the invention and method substantially as claimed, as described above, and Yamashita further discloses that the inner set of apertures is disposed vertically lower on the body relative to the outer set of apertures (Figs. 1-4).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the ear apertures of the face mask taught by the combination of Tsuei / Williams / Kang / Yamashita such that the inner set of apertures is disposed vertically lower on the body relative to the outer set of apertures as further taught by Yamashita for the purpose of providing vertical adjustment of the fit of the mask to better engage the user’s chin when tightening the face mask.
Regarding claim 33, the combination Tsuei / Williams / Kang / Yamashita discloses the method substantially as claimed, as described above, wherein an inner-most edge of the left or right aperture of the outer set of apertures is disposed outward of an outer-most edge of the left or right aperture of the inner set of apertures relative to the central vertical axis as taught by Williams in the face mask taught by the combination Tsuei / Williams / Kang / Yamashita as described above.

Claims 4, 5, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuei, in view of Williams, in further view of Kang as applied to claims 1 and 19 above, and in even further view of Hearst (US 2014/0053853).
Regarding claims 4 and 5, the combination of Tsuei / Williams / Kang discloses the invention substantially as claimed, as described above, and Tsuei further discloses that the body defines a substantially elliptical shape or a substantially crescent shape (Fig. 1) and Williams further discloses that the body includes a vertical height of 6 inches (column 3, line 24), which is between 3 in. and 7 in. and between 5 in. and 6 in.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the face mask taught by the combination of Tsuei / Williams / Kang to have a vertical height of between 3 in. and 7 in. and between 5 in. and 6 in. as further taught by Williams for the purpose providing a face mask of sufficient size to cover a user’s nose, mouth, and chin.
However, the combination of Tsuei / Williams / Kang fails to teach that the body includes a horizontal width between 10 in. and 14 in. and between 11 in. and 12.5 in.
Hearst discloses a face mask (mask 100) comprising a body (material 101) including a horizontal width (L) of about 12 inches (Fig. 1; ¶ 0022), which is between 10 in and 14 in and between 11 in. and 12.5 in.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the face mask taught by the combination of Tsuei / Williams / Kang to have a horizontal width between 10 in. and 14 in. and between 11 in. and 12.5 in. as taught by Hearst for the purpose providing a face mask of sufficient size to cover a user’s face from ear to ear.
Regarding claim 23, the combination of Tsuei / Williams / Kang discloses the method substantially as claimed, as described above, and Tsuei further discloses that the body defines 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the face mask of the method taught by the combination of Tsuei / Williams / Kang to have a vertical height of between 5 in. and 6 in. as further taught by Williams for the purpose providing a face mask of sufficient size to cover a user’s nose, mouth, and chin.
However, the combination of Tsuei / Williams / Kang fails to teach that the body includes a horizontal width between 11 in. and 13 in.
Hearst discloses a face mask (mask 100) comprising a body (material 101) including a horizontal width (L) of about 12 inches (Fig. 1; ¶ 0022), which is between 11 in. and 13 in.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the face mask of the method taught by the combination of Tsuei / Williams / Kang to have a horizontal width between 11 in. and 13 in. as taught by Hearst for the purpose providing a face mask of sufficient size to cover a user’s face from ear to ear.

Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuei, in view of Williams, in further view of Kang as applied to claims 1 and 19 above, and in even further view of Miura (US 5,727,544).
The combination of Tsuei / Williams / Kang discloses the invention and method substantially as claimed, as described above, and Tsuei further discloses a nose piece extending from the top edge (upper edge 72 of mask 20 extends along the contours of the wearer’s nose 152) (Fig. 8A; ¶ 0065).

Miura discloses a face mask comprising a body (main body 2) and a nose piece (nasal area portion 3) defining a vertical height of 20 mm above an upper portion (5) of the body (2) (column 18, lines 11-21), which is equal to 0.79 inches and between 0.5 in. and 1.5 in. and between 0.5 in. and 1 in., and a maximum horizonal width of 80 mm (column 18, line 14), which is equal to 3.15 inches and between 2.5 in. and 3.5 in.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to construct the nose piece of the face mask taught by the combination of Tsuei / Williams / Kang to define a vertical height between 0.5 in. and 1 in. and a horizonal width between 2.5 in. and 3.5 in. as taught by Miura for the purpose of providing a nose piece of sufficient size to cover a user’s nose.

Response to Arguments
Applicant’s arguments filed December 17, 2021 have been considered but are moot because they do not apply to the current rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821. The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/10/2022